Citation Nr: 1641270	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  13-04 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for service-connected diabetes mellitus, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970, with service in Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In February 2014, the Veteran testified at a hearing held before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record in the Virtual VA electronic claims file.  The matter was subsequently remanded by the Board in February 2015 for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Virtual VA claims file contains additional relevant records, to include VA treatment records already considered by the agency of original jurisdiction (AOJ) in the most recent supplemental statement of the case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required regarding the issue on appeal to attempt to obtain Social Security Administration (SSA) records.  VA's duty to assist claimants to obtain evidence needed to substantiate a claim includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as the SSA.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  In a June 2010 VA treatment record, the Veteran was noted to be "drawing Social Security."  No such records are associated with the claims file and no attempts to obtain these records have been made.  

Remand is also required for an adequate etiological opinion.  Where VA provides a veteran with an examination, it must be adequate as a basis for evaluation.  38 C.F.R. § 38 C.F.R. § 4.70 (2015).  Here, February 2013 treatment records indicate that the Veteran is being treated for diabetes mellitus, type II, with "insulin as part of the management along with oral agents, diabetic diet restrictions and regulation of daily/physical activity."  A June 2013 VA examiner subsequently opined that the Veteran's diabetes mellitus did not require regulation of activities and that the February 2013 provider's mention of "regulation of activities" was in reference to painful feet, not blood sugar.  The examiner further noted that there were no restrictions per se in walking regarding the feet and that there were no signs of diabetic peripheral neuropathy at the time of examination.  The same VA examiner conducted another VA examination in June 2015, and again opined that the Veteran's diabetes mellitus did not require regulation of activities.  The examiner also opined, in a peripheral neuropathy examination, that the Veteran had incurred a mild diabetic peripheral neuropathy since the June 2013 VA examination.  

The February 2013 medical provider did not specifically indicate that the finding of exercise regulation was due to the Veteran's feet rather than his diabetes mellitus.  The June 2013 VA examiner does not make clear whether he based his conclusion on an assumption or on a record not included in the claims file.  There are also no statements by the Veteran noted during the June 2013 VA examination that would provide further insight on the February 2013 medical provider's finding of exercise regulation.  As such, the Board finds that a remand is necessary to acquire further explanation from the June 2013 VA examination on the basis for his finding. 

Accordingly, the case is REMANDED for the following action:

1.  The SSA must be contacted, and all medical records associated with the Veteran's claim for benefits from that agency should be obtained and associated with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, obtain an addendum to the June 2013 VA examination by the same examiner or another examiner if not available.  If an examiner deems an examination necessary, one must be provided.  The claims file, including a copy of this remand, must be made available for review in conjunction with the addendum.

The examiner must provide an explanation for the June 2013 opinion that the February 2013 medical provider's finding of regulation of activities was made in reference to Veteran's painful feet and not blood sugar.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the evaluation report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




